Case: 5:19-cr-00319-DAP Doc #:1 Filed: 05/22/19 1 of 3. PagelD #: 1

 

IN THE UNITED STATES DISTRICT COURF, .
FOR THE NORTHERN DISTRICT OF OHIO’
EASTERN DIVISION ;

   

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
V. )
: )
CHRISTOPHER M. WILSON, ) Sections 8 92%), 924(a)(2),
) and 924(c)(1)(A)@); Title 21,
Defendant. ) United States Code, Sections

841(a)(1) and (b)(1)(B)
COUNT 1
(Felon in Possession of a Firearm and Ammunition,
18 U.S.C. §§ 922(g)(1) and 924(a)(2))
The Grand Jury charges:

I. On or about January 7, 2019, in the Northern District of Ohio, Eastern Division,
Defendant CHRISTOPHER M. WILSON possessed a firearm and ammunition, to wit: a loaded.
Ruger model 22/45, .22 caliber pistol, bearing serial number 220-30739, having been previously
convicted of crimes punishable by imprisonment for a term exceeding one year, those being:
Burglary, in case number 2003-12-3824, in the Summit County, Ohio, Court of Common Pleas,
on or about February 23, 2004; Robbery, in case number 2005-07-2639, in the Summit County,
Ohio, Court of Common Pleas, on or about September 28, 2005; Illegal Assembly or Possession
of Chemicals for the Manufacture of Drugs, in case number 2013-03-0718, in the Summit
County, Ohio, Court of Common Pleas, on or about August 1, 2013; and Aggravated Possession ~

of Drugs and Possession of Heroin, in case number 2017-10-3552-A, in the Summit County,

Ohio, Court of Common Pleas, on or about June 13, 2018, and did so knowingly, said firearm
Case: 5:19-cr-00319-DAP Doc #: 1 Filed: 05/22/19 2 of 3. PagelD #: 2

and ammunition having been previously shipped and transported in interstate commerce, in
violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
COUNT 2
(Possession with Intent to Distribute a Controlled Substance,
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))
The Grand Jury further charges:

2. On or about January 7, 2019, in the Northern District of Ohio, Eastern Division,
Defendant CHRISTOPHER M. WILSON did knowingly and intentionally possess with the
intent to distribute 50 grams or more of a mixture and substance containing a detectable amount
of methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and (b)(1)(B).

COUNT 3
(Possession of a Firearm in Furtherance of a Drug Trafficking Offense,
18 U.S.C. § 924(c)(1)(A)G))
The Grand Jury further. charges:

3. On or about January 7, 2019, in the Northern District of Ohio, Eastern Division,
Defendant CHRISTOPHER M. WILSON did knowingly possess a firearm, specifically a Ruger
model 22/45, .22 caliber pistol, bearing serial number 220-30739, and ammunition, in
furtherance of a drug trafficking crime for which he may be prosecuted in a court of the United
States, that is, Possession with Intent to Distribute a Controlled Substance, as charged in Count 1
herein, in violation of Title 18, United States Code, Section 924(c)(1)(A)(1).

FORFEITURE
The Grand Jury further charges:
4. For the purpose of alleging forfeiture pursuant to Title 18, United States Code,

Section 924(d)(1) and Title 28, United States Code, Section 2461(c), the allegations of Counts 1

through 3 are incorporated herein by reference. As a result of the foregoing offenses, Defendant
Case: 5:19-cr-00319-DAP Doc #:1 Filed: 05/22/19 3 of 3. PagelD #: 3

CHRISTOPHER M. WILSON shall forfeit to the United States any and all property (including

the firearm) involved in or used in the commission of such violations.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
